         Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                       -v.-                                   16 Cr. 221-2 (KPF)

    ASHRAF HASAN-HAFEZ,                                              ORDER

                               Defendant.

KATHERINE POLK FAILLA, District Judge:

        Defendant Ashraf Hasan-Hafez, 1 who is currently incarcerated at the

satellite prison camp adjacent to the United States Penitentiary Canaan in

Waymart, Pennsylvania, has applied for compassionate release, in the form of

immediate release to his family home in Brooklyn, pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. #248). In brief, Mr. Hasan-Hafez contends that he is at

an increased risk of contracting, or of having a greater reaction to infection

from, the COVID-19 virus because of pre-existing medical conditions. The

Government opposes this motion. (Dkt. #249). As set forth in the remainder of

this Order, the Court denies Mr. Hasan-Hafez’s motion for compassionate

release.

                                       BACKGROUND

        This case, which was initially assigned to the Honorable Robert W.

Sweet, has an extensive procedural history that is detailed in multiple prior

opinions, all of which are incorporated herein by reference. See United States

v. Hasan-Hafez, No. 16 Cr. 221 (RWS), 2017 WL 4402577, at *1 (S.D.N.Y.


1       The Clerk of Court is directed to modify the defendant’s name in the docket of this case
        to conform with the caption.
       Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 2 of 13



Oct. 3, 2017) (denying motion for reconsideration of prior decision that denied

motion to compel production); United States v. Kogan, 283 F. Supp. 3d 127,

128 (S.D.N.Y. 2017) (denying motions to dismiss and to compel production);

United States v. Hasan-Hafez, No. 16 Cr. 221 (RWS), 2019 WL 494061, at *1

(S.D.N.Y. Feb. 8, 2019) (“Sentencing Opinion”).

      The operative indictment, returned on February 14, 2018, charged Mr.

Hasan-Hafez and a co-defendant, Ilya Kogan, in two counts: Count One

charged that from at least January 2010 through August 2013, Mr. Hasan-

Hafez and others conspired to commit health care fraud, in violation of 18

U.S.C. § 1347, by executing a scheme to defraud Medicare and Medicaid in

connection with the delivery of and payment for health care benefits, items,

and services. Count Two charged that from at least January 2010 through

August 2013, Mr. Hasan-Hafez submitted numerous false claims and

supporting documentation for physical therapy services and related medical

items that were purportedly provided to beneficiaries by qualified persons, but

were instead provided by unlicensed, unsupervised or otherwise unqualified

persons, or were billed to reflect different or additional services than those that

were actually provided. (Dkt. #162 (the “S2 Indictment”)). The fraud was

committed in part through a physical therapy practice, Excellent Care Physical

Therapy, for which Mr. Hasan-Hafez was the listed owner. (Final Presentence

Investigation Report (“PSR”) ¶ 19).

      Trial in the matter was initially scheduled for December 4, 2017 (Minute

Entry for July 18, 2017), but was subsequently adjourned until March 19,

                                         2
       Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 3 of 13



2018 (Dkt. #166). On March 16, 2018, the Friday before the Monday of trial,

Mr. Hasan-Hafez and Mr. Kogan each pleaded guilty to both counts of the S2

Indictment. (Dkt. #191 (plea transcript)). Of note, Mr. Hasaz-Hafez pleaded

guilty pursuant to a written plea agreement with the Government, in which the

parties stipulated that the applicable range under the United States Sentencing

Guidelines (“U.S.S.G.” or the “Guidelines”) was 51 to 63 months’ imprisonment.

(PSR ¶ 5).

      After several adjournments, Judge Sweet scheduled sentencing for

February 12, 2019. As was his practice, Judge Sweet issued a pre-sentencing

opinion, dated February 9, 2019, in order to allow the parties to understand

his preliminary views regarding sentencing. See generally Sentencing Opinion,

2019 WL 494061. After outlining the offense conduct, the relevant statutes,

and the proper Guidelines calculation, Judge Sweet announced his intent to

sentence Mr. Hasan-Hafez to concurrent terms of 55 months’ imprisonment, in

the middle of the applicable Guidelines range. Id. at *6. At the sentencing

proceeding, defense counsel asked the Court to reconsider the term of

imprisonment, noting that Mr. Hasan-Hafez “has a family, varying ages, from

grade school up until college, a mother-in-law that lives with him who’s

disabled, and a wife that’s very sick with lupus.” (Dkt. #232 at 9). After

hearing from the parties, Judge Sweet determined to vary downwardly to

impose concurrent terms of 45 months’ imprisonment, explaining:

             Every sentence of incarceration causes pain and
             suffering for those members of the family who are not
             incarcerated but suffer the consequences of losing
             father, brother, whatever. And if one could somehow
                                        3
       Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 4 of 13



            maintain the sentence that would be suffered solely by
            the culprit, that would be one thing, and one would wish
            you could do that. I’m not insensitive to the needs of
            the family and the consequences for society because of
            the deprivations that will be imposed upon the family.
            I’m well aware of that. But that’s not the point.
            Unfortunately, the point is that crimes were committed;
            society was harmed by those crimes because the money
            was used for something that society has said it should
            not be used for. So the entire society was deprived.

            I’m going to impose the sentence as set forth in the
            sentencing opinion, but I will reduce the term by ten
            months in each case, and that’s a consideration based
            upon the needs of the family. It’s not much and it isn’t
            going to change much, but I do want it known that I’m
            not insensitive to that problem and that society is not
            insensitive to it….

(Id. at 10; see also Dkt. #230 (judgment)).

      The case was reassigned to the undersigned after Judge Sweet’s untimely

passing in March 2019. Shortly thereafter, the Court resolved several motions

that were filed shortly after sentencing, including motions for a

recommendation for placement in a Residential Drug Abuse Program, for the

tolling of restitution obligations, and for adjournment of the surrender date.

(Dkt. #243). Mr. Hasan-Hafez surrendered to the BOP on April 16, 2019.

      On May 15, 2020, Mr. Hasan-Hafez submitted his counseled motion for

early release from custody pursuant to the compassionate release provision in

18 U.S.C. § 3582(c)(1)(A)(i), or for early transition to home confinement

pursuant to 18 U.S.C. § 3624(c). (Dkt. #248). The Government submitted its

opposition on May 22, 2020. (Dkt. #249).




                                        4
       Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 5 of 13



                               APPLICABLE LAW

      The Government is correct that the Court lacks jurisdiction to grant Mr.

Hasan-Hafez’s request for early transition to home confinement pursuant to 18

U.S.C. § 3624(c)(2). See generally United States v. Bido, No. 14 Cr. 212 (RJS),

2020 WL 2765689, at *1 (S.D.N.Y. May 28, 2020) (“Notably, the latter two

remedies, furlough and home confinement, are exclusively within the discretion

of the BOP; the Court lacks authority to order either one.”). Accordingly, the

Court focuses on Mr. Hasan-Hafez’s compassionate release application.

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

                                         5
       Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 6 of 13



burden to show he is entitled to a sentence reduction.” United States v. Ebbers,

No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,

when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

      Though it is a close question, the Court finds that Mr. Hasan-Hafez’s

motion is now properly before the Court, and that the requisite 30 days have

                                        6
       Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 7 of 13



passed since the defendant filed his first request for compassionate release on

March 26, 2020. (Dkt. #249 at Sealed Exhibit A). The Government is correct

that Mr. Hasan-Hafez does not use the term “compassionate release” in his

request, nor does he specifically invoke 18 U.S.C. § 3582(c). However, when

read in its totality, the submission is obviously (at least to the Court) a

compassionate release request. Mr. Hasan-Hafez outlines the medical

conditions that, he believes, make the COVID-19 virus “fatal and deadly to”

him; he outlines a plan of release; he explains his belief that he will be able to

practice social distancing better at home; and he authorizes the review of his

medical records to substantiate his medical claims. (Id.). Further, any

ambiguity regarding Mr. Hasan-Hafez’s submission should have been clarified

by defense counsel’s submission of April 6, 2020, which refers to the prior

uncounseled submission as a “petition for compassionate.” (Id. at Ex. B).

      This Court does believe that administrative exhaustion is a pre-condition

to filing a compassionate release motion with the Court that cannot be

excused, particularly where the Government does not waive its objection to this

requirement. See generally United States v. Gentille, No. 19 Cr. 590 (KPF),

2020 WL 1814158, at *3 (S.D.N.Y. Apr. 9, 2020). However, on these unusual

facts, the Court finds that this requirement has been satisfied, and that 30

days have passed since both Mr. Hasan-Hafez’s request and his counsel’s

clarification of that request. The Court thus proceeds to consider whether Mr.

Hasan-Hafez has identified “extraordinary and compelling reasons” warranting

his release. It concludes that he has not.

                                         7
       Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 8 of 13



      As noted, Mr. Hasan-Hafez argues that the conditions of his

incarceration at the prison camp at USP Canaan place him at a higher risk of

contracting COVID-19 (or of having a more severe reaction if infected), because

of the nature of his confinement at the facility, his existing medical conditions,

and the potential inability of prison staff to handle the outbreak. The Court

recognizes, as do the parties, that sister courts in this District have granted,

and denied, compassionate release motions based on the existence of the

COVID-19 pandemic and the risks of its transmission at prisons. See generally

United States v. Morrison, No. 16 Cr. 551-1 (KPF), 2020 WL 2555332, at *2

(S.D.N.Y. May 20, 2020); see also United States v. Kerrigan, No. 16 Cr. 576

(JFK), 2020 WL 2488269, at *3 (S.D.N.Y. May 14, 2020) (collecting cases). This

Court aligns itself with those courts that have found “that the risks posed by

the pandemic alone do not constitute extraordinary and compelling reasons for

release, absent additional factors such as advanced age or serious underlying

health conditions that place a defendant at greater risk of negative

complications from the disease.” United States v. Nwankwo, No. 12 Cr. 31

(VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020) (collecting cases); see

also United States v. Brady, No. 18 Cr. 316 (PAC), 2020 WL 2512100, at *3

(S.D.N.Y. May 15, 2020) (“Instead, compassionate release motions amid the

COVID-19 pandemic have required a ‘fact-intensive’ inquiry, made in the

‘unique circumstances’ and ‘context’ of each individual defendant. In practice,

courts in this district have considered the age of the prisoner; the severity and

documented history of the defendant’s health conditions, as well as the

                                         8
         Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 9 of 13



defendant’s history of managing those conditions in prison; the proliferation

and status of infections in the prison facility; the proportion of the term of

incarceration that has been served by the prisoner; and the sentencing factors

in 18 U.S.C. § 3553(a), with particular emphasis on the seriousness of the

offense, the deterrent effect of the punishment, and the need to protect the

public.” (internal citations omitted)).

      Mr. Hasan-Hafez has not demonstrated the existence of extraordinary

and compelling circumstances in his case. Mr. Hasan-Hafez is 49 years old,

which would place him at a slightly elevated risk of hospitalization or death

from COVID-19. See Weekly Updates by Select Demographic and Geographic

Characteristics, CENTERS FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed May 31, 2020). Mr. Hasan-Hafez adds, however, that he has various

co-morbidities that the CDC has recognized as presenting an increased risk,

including sleep apnea, diabetes, hypertension, and high cholesterol. (Dkt.

#248).

      The Court has reviewed with care Mr. Hasan-Hafez’s BOP medical records,

which substantiate each of the conditions he cites, but which also make clear

that Mr. Hasan-Hafez has worked successfully with BOP medical professionals

to manage those conditions, even in recent months. 2 Cf. CENTERS FOR



2     On this point, the Government correctly notes that “[t]he records suggest that Hasan-
      Hafez is having some difficulty managing his diabetes, hypertension, and high
      cholesterol but that he has been recommended to lose weight and adjust his diet —
      treatments that are available to him while incarcerated.” (Dkt. #249 at 7).

                                             9
      Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 10 of 13



DISEASE CONTROL AND PREVENTION, People Who Are at Higher Risk for

Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (accessed May 31, 2020) (“People of all

ages with underlying medical conditions, particularly if not well controlled….”

(emphasis added)). There is nothing to suggest that Mr. Hasan-Hafez has been

unable to care for himself or has been neglected by Canaan medical personnel.

Instead, Mr. Hasan-Hafez appears to have received appropriate medical care

while incarcerated. See, e.g., Brady, 2020 WL 2512100, at *3-4

(acknowledging serious nature of defendant’s medical conditions but denying

compassionate release where conditions stable and managed in BOP facility);

United States v. Garcia, No. 18 Cr. 802 (CM), 2020 WL 2468091, at *5-6

(S.D.N.Y. May 13, 2020) (denying compassionate release to defendant with

asthma, hypertension, and heart conditions housed in facility with 40

documented cases of virus).

      Federal courts, including this Court, have been appropriately concerned

about the conditions of confinement at federal facilities. See, e.g., United States

v. Park, No. 16 Cr. 473 (RA), 2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020).

To that end, this Court has scrutinized the BOP’s Pandemic Influenza Plan, see

https://www.bop.gov/coronavirus/ (last accessed May 31, 2020), as well as

the BOP’s listing of confirmed cases among inmates and staff at each facility.

As of the date of this Order, the BOP has identified no current cases of COVID-

19 among staff or inmates at USP Canaan; as the Government notes, one

inmate and four staff members have recovered from the virus, but only the

                                        10
       Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 11 of 13



inmate had any contact with the camp, and he was removed immediately upon

testing positive. (Dkt. #249 at 8).

      For his part, Mr. Hasan-Hafez proposes to live with his wife and five

children in Brooklyn, New York. But as sister courts in this District have

observed, “New York City has widely been considered the COVID-19 epicenter

for the United States and the world. … These statistics support the inference

that [the defendant] would be more at risk of contracting COVID-19 were he

released and required to stay in his apartment … than he would be by

remaining in the Jail.” United States v. Sanchez, No. 18 Cr. 833 (VSB), 2020

WL 2787654 (S.D.N.Y. May 29, 2020); see also United States v. Fernandez,

No. 12 Cr. 445-1 (JMF), 2020 WL 2731236, at *7 (S.D.N.Y. May 26, 2020) (“The

New York Metropolitan area has been labeled the new ‘epicenter’ of the

pandemic worldwide.”). On balance, this Court concludes that the danger that

Mr. Hasan-Hafez faces from infection with COVID-19, even accounting for his

medical conditions, does not amount to an extraordinary and compelling

reason for granting compassionate release. Cf. United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020) (“We do not mean to minimize the risks that COVID-19

poses in the federal prison system, particularly for inmates like Raia. But the

mere existence of COVID-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.”).




                                            11
         Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 12 of 13



         Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Hasan-Hafez’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). As the Presentence

Investigation Report makes clear, Mr. Hasan-Hafez participated in a multi-year

health care fraud conspiracy, in the course of which Medicare and Medicaid

suffered actual losses of $1,297,000. (PSR ¶¶ 19-43). And as the Government

notes,

               at the direction of Hasan-Hafez and Kogan, employees
               of Excellent Care treated patients without proper
               licenses or qualifications to do so, and completed
               fraudulent progress notes and bills that were submitted
               to Medicare and Medicaid.            Patients received
               acupuncture at Excellent Care or received physical
               therapy or massage from individuals who were not
               licensed to provide such services.

(Dkt. #249 at 2). Of particular concern to this Court is the pressure that Mr.

Hasan-Hafez placed on his employees — who depended on him for their

continued employment and immigration status — to engage in such obviously

fraudulent conduct. (Id.). It would undercut the § 3553(a) factors for the Court

to allow Mr. Hasan-Hafez to serve just 13 months of a 45-month sentence.

Accordingly, even if the Court had found extraordinary and compelling

circumstances on the facts presented, which it has not, it would deny Mr.




                                          12
        Case 1:16-cr-00221-KPF Document 250 Filed 06/01/20 Page 13 of 13



Hasan-Hafez’s application based on its contemporaneous consideration of the

§ 3553(a) factors. 3

                                       CONCLUSION

        For the foregoing reasons, Defendant Ashraf Hasan-Hafez’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motion at docket entry 248.

        SO ORDERED.

    Dated: June 1, 2020
           New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




3       As noted, Mr. Hasan-Hafez can pursue relief in the form of a furlough under 18 U.S.C.
        § 3622 or home confinement as contemplated in the CARES Act, Pub. L. No. 116-136
        (2020), and the Attorney General’s April 3, 2020 memorandum to the BOP. The
        decision to grant any such relief, however, is reserved to the discretion of the BOP.

                                              13
